Citation Nr: 0122405	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an original rating greater than 10 percent 
for hypertension.

2.  Entitlement to an original rating greater than 10 percent 
for a right heel spur with plantar fasciitis.

3.  Entitlement to an original compensable rating for a left 
foot disability, to include a left big toe exostosis, a left 
fifth toe bone spur, and a left heel spur.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a head injury with 
headaches.

6.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1984 and from March 1986 to November 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for hypertension, a right heel spur, a left big toe 
exostosis, and a left fifth toe bone spur and assigned those 
conditions noncompensable ratings.  The grants of service 
connection were made effective the day following the 
veteran's discharge from service, December 1, 1997.  That 
rating decision also denied service connection for low back 
pain, a head injury with headaches, and gastroesophageal 
reflux disease.

An August 2000 rating decision granted ratings of 10 percent 
for hypertension and a right heel spur with plantar 
fasciitis, effective December 1, 1997.  However, those 
ratings do not represent a full grant of benefits sought on 
appeal.  Therefore, the issues of entitlement to original 
ratings greater than 10 percent for hypertension and a right 
heel spur with plantar fasciitis remain before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is 
presumed to be seeking the maximum available benefit).

The veteran's claims of entitlement to service connection for 
low back pain, a head injury with headaches, and 
gastroesophageal reflux disease are addressed in the remand 
attached to this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased ratings has been developed 
and the veteran has been notified of the evidence necessary 
to substantiate his claim.

2.  The evidence does not show diastolic blood pressures of 
predominantly 110 or more or systolic blood pressures of 
predominantly 200 or more.

3.  The veteran's right heel spur with plantar fasciitis is 
productive of no more than moderate disability of the right 
foot.

4.  The veteran's left foot disability, to include a left big 
toe exostosis, a left fifth toe bone spur, and a left heel 
spur, is productive of no more than moderate disability of 
the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an original rating greater than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(2000).

2.  The criteria for entitlement to an original rating 
greater than 10 percent for a right heel spur with plantar 
fasciitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5284 (2000).

3.  The criteria for entitlement to an original rating of 10 
percent, but not greater, for a left foot disability, to 
include left big toe exostosis, a left fifth toe bone spur, 
and a left heel spur are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for higher 
original ratings for hypertension, a right foot disability, 
and left foot disabilities.  There is no issue as to 
substantial completeness of the application.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  

VA has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate his claim, by means of the statement of the case 
and supplemental statements of the case that have been issued 
during the appellate process.  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  He was also advised of this evidence at 
the hearing before the undersigned in June 2001, and was 
afforded a period of 60 days to submit additional evidence.  
No additional evidence was submitted, and the veteran has not 
advised the Board there is additional outstanding evidence.  

The veteran has also been afforded examinations that contain 
the necessary findings to evaluate his claims.  Therefore, 
the Board finds that the requirements with regard to notice 
and duty to assist the veteran's claim, have been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 66 Fed 
Reg. 45630-2 (2000) (to be codified at 38 C.F.R. § 3.159).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations containing the criteria for the claimed benefits, 
and has, by information contained in letters, rating actions, 
the statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.

The veteran's representative had an opportunity to make 
arguments, and the veteran has had an opportunity for a 
hearing subsequent to the adoption of the VCAA.  The veteran 
and his representative have not had the opportunity to 
specifically address the recently adopted implementing 
regulations.  However these regulations merely provide 
definitions and procedures to implement the VCAA.  The 
regulations do not provide any new rights to the veteran.  66 
Fed. Reg. 45,629.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 119, 126 (1999).


I.  Entitlement to an original rating greater than 10 percent 
for hypertension.

The veteran contends that an original rating greater than 10 
percent is warranted for hypertension.

The veteran established service connection for hypertension 
by means of a June 1998 rating decision, which assigned a 
noncompensable disability rating.  That original rating is 
the subject of this appeal.  An August 2000 rating decision 
granted increased rating of 10 percent for hypertension.  
However, that increased rating does not represent a full 
grant of benefits sought on appeal.  Therefore, the issue of 
entitlement to an original rating greater than 10 percent for 
hypertension remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Hypertension is evaluated pursuant to the 
criteria found in Diagnostic Code 7101 of the Schedule.  
38 C.F.R. § 4.104 (2000).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows diastolic 
blood pressures of predominantly 100 or more; systolic 
pressures of predominantly 160 or more; or is assigned for an 
individual with a history of diastolic blood pressures of 
predominantly 100 or more who requires continuous medication 
for control.  A rating of 20 percent is warranted where the 
evidence shows diastolic blood pressures of predominantly 110 
or more or systolic blood pressures of predominantly 200 or 
more.  38 C.F.R. § 4.104 (2000).

A March 25, 1997, service medical report provides a blood 
pressure reading of 134/88.  A June 20, 1997, service medical 
report provides a blood pressure reading of 138/90.  An 
August 7, 1997, service medical report provides a blood 
pressure reading of 122/80.  A September 29, 1997, service 
medical report provides a blood pressure reading of 126/90.  
An October 7, 1997, service medical report provides a blood 
pressure reading of 140/86.  A November 24, 1997, service 
medical report provides a blood pressure reading of 132/78.  
A September 23, 1997, service examination shows a blood 
pressure reading of 124/82.

A January 1998 VA general medical examination showed blood 
pressures of 136/100 and 140/100.  An August 1998 VA medical 
report shows that the veteran was diagnosed with 
hypertension.  He was not on medication and had been told 
that he was "borderline."  His blood pressure readings were 
listed as 150/98 and 140/100.  A January 2000 VA examination 
shows that the veteran was taking two medications for 
hypertension.  His blood pressures was controlled.  His blood 
pressure readings were listed as 138/88, 135/85, and 132/89.  
The examiner diagnosed hypertension, well controlled without 
circulatory impairment and resulting in no disability at that 
time.

The Board finds that the evidence does not show diastolic 
blood pressures of predominantly 110 or more or systolic 
blood pressures of predominantly 200 or more.  In fact, the 
evidence of record does not show any diastolic blood pressure 
readings of 110 or more or any systolic blood pressure 
readings of 200 or more.  Therefore, an original rating 
greater than 10 percent is not warranted.

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for hypertension are 
not met.  The preponderance of the evidence is against the 
veteran's claim and that claim is denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(2000).

II.  Entitlement to higher original ratings for right and 
left foot disabilities

The veteran's right foot disabilities are evaluated pursuant 
to the criteria found in Diagnostic Code 5284 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows a 
moderate disability of the foot.  A rating of 20 percent is 
warranted where the evidence shows a moderately severe 
disability of the foot.  38 C.F.R. § 4.71a (2000).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The RO has provided separate noncompensable evaluations for 
left fifth toe bone spur, evaluated by analogy under 
Diagnostic Code 5283; left big toe exostosis, evaluated by 
analogy under Diagnostic Code 5280; and left heel spur, 
status post resection, evaluated under Diagnostic Code 5015.  
38 C.F.R. 4.71a.

The provisions of 38 C.F.R. § 4.20 (2000) provide for 
analogous ratings when rating a condition not listed in the 
rating schedule.

Diagnostic Code 5283 provides a 10 percent evaluation for 
malunion or nonunion of the tarsal or metatarsal bones when 
moderate, a 20 percent evaluation when moderately severe, and 
a 30 percent evaluation when severe.  A 40 percent evaluation 
is provided when there is actual loss of use of the foot.

Diagnostic Code 5280 provides a maximum 10 percent evaluation 
when there is severe unilateral hallux valgus, if equivalent 
to amputation of the great toe; or if operated on with 
resection of the metatarsal head.

Diagnostic Code 5015 provides that benign new bone growths 
will be rated as limitation of motion of affected parts, in 
accordance with the criteria for degenerative arthritis.

Diagnostic Code 5003, 38 C.F.R. § 4.71a, provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

A January 1998 VA general medical examination shows that the 
veteran complained of heel spurs, with pain in both heels.  
He was a basketball player and had traumatized his feet on 
numerous occasions.  He was overweight.  In 1991, he had 
surgery to his right heel and he was awaiting surgery to his 
left heel.  He still had throbbing pain in both feet, 
particularly at the end of the day or if he was active.  He 
intended to be active and continued to be active.  The 
examination report shows that the proximal interphalangeal 
joint of the left great toe "sticks up" and he had an 
irritated spot there.  The examiner felt that the veteran 
might need surgery, but that the condition was not 
symptomatic enough to consider surgery at that time.  
Physical examination found that there was a one-centimeter 
round, irritated area over the medial portion of the proximal 
interphalangeal joint due to chronic irritation.  Examination 
of both heels revealed a healed operation scar on the left 
heel that was four centimeters in length.  The right foot was 
unremarkable.  The examiner diagnosed bilateral heel spurs, 
status post surgery of the left heel and left great toe 
irritation, probably due to early hammertoe.  X-rays showed a 
two-millimeter calcification on the left calcaneus.

An August 18, 1998, VA medical report shows that the veteran 
had a history of heel spurs and was status post resection.  
The examiner diagnosed foot spurs and noted that the veteran 
needed surgery.

A September 21, 1998, VA medical report shows that the 
veteran had a heel spur on his right foot since 1990.  He 
presented with heel pain on the right plantar aspect of the 
calcaneus that had increased in the last several months.  The 
pain was worse when the veteran had been on his feet all day.  
He was working as the manager of a movie theater.  He had 
previous treatment to the area of his right heel.  He had two 
cortisone injections in 1990 and 1991.  He had not had 
treatment since then.  He also complained of a hyperkeratotic 
lesion on the sub-fifth metatarsal head on the left foot.  He 
routinely debrided the hyperkeratotic lesion for relief.

Objective examination revealed a hyperkeratotic lesion on the 
sub-fifth metatarsal head on the left foot with no other 
lesions, ulcerations, or maceration on his feet.  He had 
slight tenderness with palpation on the plantar aspect of the 
right calcaneus.  He had good muscle strength in all four 
quadrants, graded five out of five bilaterally.  Range of 
motion of the subtalar joint, ankle joint, and metatarsal 
joint was good bilaterally.  The physician provided an 
assessment that the veteran had a heel spur on the plantar 
aspect of the right calcaneus and an intractable plantar 
keratosis of the sub-fifth metatarsal head on the left foot.  
The veteran's plantar keratosis was debrided.  The veteran 
was given shoe inserts for his right calcaneal pain.  He was 
educated on stretching and icing.

An October 22, 1998, VA medical report shows that the veteran 
complained of right plantar fasciitis.  He had over-the-
counter inserts that had helped slightly.  He was a movie 
theater manager and was constantly on his feet.  There was 
pain on palpation of the right medial tubercle of the 
calcaneus.  The physician diagnosed right plantar fasciitis 
and discussed icing, stretching, and the possibility of 
steroid injection and a posterior splint.  The physician also 
requested orthoses.

A January 2000 VA examination of the feet shows that the 
veteran reported heel spurs on both feet with surgical 
correction of the heel spur on his left foot in 1991.  He 
stated that the left heel was no longer painful.  He noted 
that he also had a right heel spur and had chronic pain in 
the right arch.  He stated that he had localized aching and 
throbbing pain that was worse upon first arising in the 
morning and after any period of standing or ambulation.  He 
noted that he had been treated since 1990 with cortisone 
shots, casting of his feet, night splints, over-the-counter 
insoles, and custom orthotic devices.  He had also been 
treated with Naprosyn and Motrin and currently used anti-
inflammatories.  He stated that the pain limited his ability 
to stand and walk in his occupation as a theater manager and 
had become more severe.

The veteran also noted a painful bump on the top of the left 
great toe that had been present since service.  He stated 
that he was told that it did not need any surgery.  But, he 
stated that he had occasional aching and burning pain related 
to his left big toe.  He also pointed to the lateral aspect 
of the left fifth metatarsophalangeal joint, where there was 
a lesion.  He stated that the lesion caused localized aching 
and burning pain and said that he frequently trimmed it down.

Physical examination found a small keratoma on the plantar 
lateral aspect of the left fifth metatarsal head.  The lesion 
was tender to direct palpation.  The lower extremity muscle 
groups were within normal limits for strength and tone.  
There was pain-free normal range of motion of the ankle 
joints bilaterally.  There was pain-free normal motion of the 
subtalar, tarsometatarsal, and mid tarsal joints bilaterally.  
There was pain-free range of motion of the first through 
fifth metatarsophalangeal joints bilaterally.  

There was a dorsomedial exostosis on the left hallux in the 
area of the head of the proximal phalanx.  The area was 
slightly tender to palpation and there was a mild hallux 
hammertoe deformity that was fully reducible.  There was pain 
upon palpation of the plantar medial aspect of the right heel 
and along the medial band of the plantar fascia.  There was 
no pain upon compression of the calcaneus.  Stance evaluation 
revealed the veteran to be maximally pronated.  He remained 
maximally pronated throughout the gait cycle.

The examiner provided impressions of heel spur syndrome of 
the right foot with chronic plantar fasciitis; exostosis of 
the dorsomedial left hallux; and keratoma of the plantar 
lateral aspect of the left fifth metatarsal head.

At a hearing held before the undersigned at the RO on June 6, 
2001, the veteran stated that whenever he walked or stood his 
heel spurs were aggravated.  He would lean on the heel that 
was not painful in order to help ease the pain from the 
other.  He had the left one removed in 1992, which relieved 
it, but didn't cure the pain.  He took Motrin and wore 
insoles.  He stated that he returned intermittently to have 
the inside of his foot shaved because it created a callus on 
the outside where the spur was.  He usually had his wife 
shave the left foot.  

The veteran also testified that when he awoke in the morning 
his feet were all right.  At the end of the day when he had 
been walking, he would take Tylenol and lay down.  Sometimes 
he had to sit down at work.  He said that the pain in the 
heels was approximately seven and a half out of ten daily on 
work days, and that he had a pretty good tolerance for pain.  
He stated that he limped when he walked putting weight on his 
right foot because the left foot needed to be shaved again.

A.  Entitlement to an original rating greater than 10 percent 
for a right heel spur with plantar fasciitis.

The veteran established service connection for a right heel 
spur by means of a June 1998 rating decision, which assigned 
a noncompensable disability rating.  That rating is the 
subject of this appeal.  An August 2000 rating decision 
granted an increased rating of 10 percent for a right heel 
spur with plantar fasciitis.  However, that increased rating 
does not represent a full grant of benefits sought on appeal.  
Therefore, the issue of entitlement to an original rating 
greater than 10 percent for a right heel spur with plantar 
fasciitis remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board finds that an original rating greater than 10 
percent for the veteran's right foot disability is not 
warranted.  The evidence shows that the veteran complains of 
pain on the use of his right foot due to the heel spurs and 
plantar fasciitis.  There is some gait disturbance with 
weight shifting.  The veteran also seeks medical attention 
intermittently to have the right foot shaved.  He takes 
Motrin and Tylenol for the pain.  He wears orthotic devices.  
However, the evidence shows that his range of motion is pain-
free and full.  He demonstrates a loss of function after 
prolonged standing or walking on his feet.  The Board finds 
that the veteran's right foot disability is no more than 
moderate and that an original rating greater than 10 percent 
is not warranted.

A higher evaluation would require a moderately severe 
disability.  Throughout the period since the effective date 
of the grant of service connection the veteran has had a 
"good" or full and pain free range of motion in the right 
ankle.  He has been able to function as a theater manager, 
and has experienced pain, or exacerbations of pain only after 
being on his feet all day.  The January 1998 examination 
reports that he continued to play basketball.  The record 
document relatively little treatment in the years since the 
effective date of service connection, and the veteran's 
recent testimony is to the effect that he is experiencing 
pain only after a day of activity.  The Board is unable to 
conclude that this level of functioning is indicative of more 
than moderate disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2000), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
original rating greater than 10 percent for the veteran's 
right foot disability.  While the evidence shows fatigability 
and lessened endurance, the veteran is capable of full pain-
free motion.  He experiences lessened function after a full 
day of use of his feet.  That loss of function has been 
considered in finding that an original rating of 10 percent 
is appropriate for the veteran's right foot disability.  The 
veteran's functional impairment does not warrant a higher 
evaluation because he does not have additional loss of motion 
attributable to functional factors.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
a right heel spur with plantar fasciitis are not met.  The 
preponderance of the evidence is against the veteran's claim 
and that claim is denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5284 (2000).

B.  Entitlement to an original compensable rating for a left 
foot disability, to include left big toe exostosis, a left 
fifth toe bone spur, and a left heel spur.

The veteran established service connection for a left heel 
spur, status post resection; a left fifth toe bone spur, and 
a left big toe exostosis by means of a June 1998 rating 
decision, which assigned a noncompensable disability ratings 
for each disability.  Those ratings are the subject of this 
appeal.  In assigning a rating for the veteran's left foot 
disabilities, the Board has evaluated all of the veteran's 
left foot disabilities as a single entity, classified as a 
left foot disability, to include left big toe exostosis, a 
left fifth toe bone spur, and a left heel spur.  

The Board finds that this action is not prejudicial to the 
veteran as it results in the grant of a 10 percent original 
rating for the combine left foot disability.  His left foot 
disabilities have not met the criteria for separate 
compensable evaluations at any time since the effective date 
of the grants of service connection.  The left heel spur and 
its residuals have not been shown to result in any actual 
limitation of motion.  Therefore, a compensable evaluation 
would not be warranted for any period under the provisions of 
Diagnostic Code 5015.  

The disability of the left great toe has been reported to at 
most be manifested by a one centimeter irritated area.  This 
finding was reported on the January 1998 examinations.  On 
the recent VA examination he was noted to have only a 
"mild" hammertoe.  In any event, the small area of 
irritation on the toe, cannot be described as severe, or 
equivalent to amputation of the toe.  The most recent VA 
examination noted a normal range of motion in the toe, and 
there have been no other reports of limitation of motion.  He 
has not undergone surgery on the toe.  Thus the disability 
has not met the criteria for a compensable evaluation under 
Diagnostic Code 5280, at any time since the effective date of 
the grant of service connection.

A disability of the left fifth toe was not identified on the 
January 1998 examination.  A lesion on that toe was 
identified during the VA outpatient treatment in September 
1998, and on VA examination in January 2000, but no 
symptomatology was attributed to the lesion in September 
1998.  In January 2000, there was tenderness only on direct 
palpation.  He has been noted to have a normal range of 
motion in this toe.  Thus it has not risen to the level of a 
"moderate" disability, such as would be necessary for a 
compensable evaluation, at any time since the effective date 
of the grant of service connection.

It might be argued that the veteran's various left foot 
disabilities have at times met the criteria for a 10 percent 
evaluation, if rated by analogy to tender and painful scars 
under Diagnostic Code 7804, 38 C.F.R. § 4.118 (2000).  
However, the combined evaluation for the foot would not 
exceed 10 percent if evaluated under this diagnostic code, 
because tenderness has not been noted on more than one area 
of the veteran's foot at any one time since the effective 
date of the grant of service connection.

The Board finds, however, that an original rating of 10 
percent is warranted for the veteran's combined left foot 
disability throughout the period since the effective date of 
the grant of service connection.  The Board finds that in 
combination, the veteran's left great toe disability, left 
fifth toe disability, and left heel spur are productive of a 
moderate disability under Diagnostic Code 5284.  The left 
great toe disability results in tenderness.  The left fifth 
toe disability results in a lesion.  The left heel spur 
disability results in gait disturbance with weight shifting, 
pain, fatigability, and lack of endurance.  The veteran 
requires occasional treatment of his left foot for shaving.  
However, the evidence shows that his range of motion is pain-
free and full.  He demonstrates a loss of function after 
prolonged standing or walking on his feet.  The Board finds 
that the veteran's left foot disability is no more than 
moderate and that an original rating greater than 10 percent 
is not warranted.

In deciding this claim the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 in accordance with the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has voiced complaints of pain, but there is no 
evidence of record showing limitation of motion, excess 
motion, incoordination, or pain on motion.  The veteran 
experiences fatigability only after prolonged use.  The 
veteran is capable of full pain-free motion.  He experiences 
lessened function after a full day of use of his feet.  That 
loss of function has been considered in finding that an 
original rating of 10 percent is appropriate for the 
veteran's left foot disability.  As with his right foot 
disability, there is no evidence of additional loss of motion 
attributable to functional factors.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating of 10 percent, but not 
greater, for a left foot disability, to include left big toe 
exostosis, a left fifth toe bone spur, and a left heel spur 
are met and a rating of 10 percent for that left foot 
disability is hereby granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5284 (2000).


ORDER

Entitlement to an original rating greater than 10 percent for 
hypertension is denied.

Entitlement to an original rating greater than 10 percent for 
a right heel spur with plantar fasciitis is denied.

Entitlement to an original rating of 10 percent, but not 
greater, for a left foot disability, to include left big toe 
exostosis, a left fifth toe bone spur, and a left heel spur 
is granted, effective December 1, 1997.


REMAND

The veteran has stated that his service medical records are 
incomplete and that records from his first period of service 
from June 1979 to December 1984 are not present in his claims 
folder.  VA is required to attempt to obtain the veteran's 
service medical records.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The RO should attempt to locate those records and 
associate them with the veteran's claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
veteran's service medical records for his 
period of service from June 1979 to 
December 1984.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  The RO should also 
consider the veteran's claim of 
entitlement to service connection for 
headaches as secondary to his service-
connected hypertension.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence that may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



